Exhibit 10.1

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment No. 1”), dated as of March 7, 2007 (the “Execution Date”), to the
Second Amended and Restated Credit Agreement, dated as of July 26, 2005, among
ITC^DeltaCom, Inc., a Delaware corporation (the “Parent”), Interstate FiberNet,
Inc., a Delaware corporation (the “Borrower”), each of the Subsidiary Guarantors
identified on the signature pages hereto, each of the lenders party thereto (the
“Lenders”) and General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders (the “Agent”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the Subsidiary Guarantors, the Lenders and
the Agent entered into the Second Amended and Restated Credit Agreement, dated
as of July 26, 2005 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders
agreed, subject to the continuation of the Liens previously granted to the Agent
and the Lenders, to amend and restate the Existing Second Lien Credit Agreement;

WHEREAS, concurrently with the Credit Agreement, the Parent, Interstate
FiberNet, Inc., a Delaware corporation (the “Issuer”), the subsidiary guarantors
party thereto, the note purchasers party thereto (the “Note Purchasers”) and the
agent for the Note Purchasers entered into the Note Purchase Agreement, dated as
of July 26, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Note Purchase Agreement”), pursuant to which the Note
Purchasers purchased Notes (as defined in the Note Purchase Agreement) from the
Issuer in an aggregate principal amount of $209,000,000;

WHEREAS, pursuant to the Note Purchase Agreement and the other Note Purchase
Documents (as defined in the Note Purchase Agreement), the agent thereunder
(acting at the direction of the required holders set forth therein), together
with the Issuer, may amend the terms of the Note Purchase Agreement, without any
further consent from any other person, to increase the principal amount of the
Notes up to $230,000,000 (determined without regard to PIK interest paid on the
Notes from time to time), less any principal already repaid, thereby allowing an
aggregate increase in the principal amount of the Notes of $21,000,000 (i.e.,
$230,000,000 minus $209,000,000);

WHEREAS, pursuant to the Note Purchase Agreement and the other Note Purchase
Documents, the required holders (or the agent acting at the direction of the
required holders), together with the Issuer, may amend the terms of the
financial covenants set forth in the Note Purchase Agreement, without any
further consent from any other person;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Amendment No. 1 to Note Purchase Agreement, dated as of
October 27, 2006 (the “Amendment No. 1 to Note Purchase Agreement”), the Parent,
the Issuer, the subsidiary guarantors party thereto, the new note purchasers
party thereto, the agent (acting at the direction of the required holders) and
the collateral agent party thereto amended the Note Purchase Agreement to, among
other things, permit the increase in the principal amount of the Notes and amend
the terms of the financial covenants;

WHEREAS, pursuant to the Credit Agreement and the Second Lien Intercreditor and
Subordination Agreement, neither the consent of the Agent nor the consent of any
Lender is required to effectuate any amendments, modifications, waivers or
releases required by the terms of Section 2.5 and/or Section 2.8 of the Second
Lien Intercreditor and Subordination Agreement, including, without limitation,
the increase in the principal amount of the Notes and the amendment of the terms
of the financial covenants;

WHEREAS, in connection with the other matters contemplated by Amendment No.1 to
Note Purchase Agreement, pursuant to the agreement attached hereto as Exhibit A
(the “P&H Agreement”), Business Telecom, Inc., a Guarantor, refinanced the P&H
Note identified on Existing Schedule (as hereinafter defined) 4.01(t) to the
Credit Agreement with new notes (such refinancing, the “P&H Refinancing”);

WHEREAS, pursuant to the Credit Agreement and the other Loan Documents, the
Required Lenders (or the Agent acting at the direction of the Required Lenders),
together with the Borrower, desire to amend the terms of the Credit Agreement to
reflect the transactions contemplated by Amendment No. 1 to Note Purchase
Agreement (including the P&H Agreement); and

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

  I. ACKNOWLEDGEMENT.

Pursuant to the terms and provisions of the Credit Agreement and the
Intercreditor and Subordination Agreement, the Lenders hereby acknowledge the
following modifications to the Credit Agreement have been made to the same
extent and in the same manner as the Note Purchasers have agreed under and
pursuant to the Amendment No. 1 to Note Purchase Agreement.

Section 1.1. Amendments to Section 1.01 of the Credit Agreement.

a. Section 1.01 of the Credit Agreement is hereby amended by deleting and
replacing, or adding, as applicable, the following definitions in the
appropriate place in alphabetical order:

i. “Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated EBITDA of the Parent and its Subsidiaries to (b) the cumulative
cash interest paid in respect of all Debt for Borrowed Money of or by the Parent
and its Subsidiaries. For the fiscal quarter ending September 30, 2005,
cumulative cash interest paid shall be calculated as cumulative cash interest
paid for the nine-month period then ended multiplied by twelve divided by nine;
for fiscal quarters ending December 31, 2005 and thereafter, cumulative cash
interest paid

 

2



--------------------------------------------------------------------------------

shall be calculated based on the twelve-month period ending on the last date of
the most recently ended fiscal quarter. If any such date of determination falls
on a date that would be an Interest Payment Date but such date is not a Business
Day, the Interest Coverage Ratio for such date of determination shall be
calculated as if the cash interest due on such Interest Payment Date was
actually paid on such date of determination (rather than on the actual Interest
Payment Date), so long as the cash interest is actually paid on such actual
Interest Payment Date. As used in the preceding sentence, the term Interest
Payment Date shall include any Interest Payment Date as defined herein, any date
on which interest is due pursuant to the Note Purchase Agreement and any
Interest Payment Date as defined in the New Third Lien Credit Agreement.

ii. “Senior Debt Ratio” means, as of any date of determination, the ratio of
(a) Senior Debt as of such date to (b) Consolidated EBITDA of the Parent and its
Subsidiaries. If any such date of determination falls on a date that would be an
Interest Payment Date but such date is not a Business Day, the Senior Debt Ratio
for such date of determination shall be calculated as if the cash interest due
on such Interest Payment Date was actually paid on such date of determination
(rather than on the actual Interest Payment Date), so long as the cash interest
is actually paid on such actual Interest Payment Date. As used in the preceding
sentence, the term Interest Payment Date shall include any Interest Payment Date
as defined herein, any date on which interest is due pursuant to the Note
Purchase Agreement and any Interest Payment Date as defined in the New Third
Lien Credit Agreement.

iii. “Total Leverage Ratio” means, at any date of determination, the ratio of
(x) Consolidated Debt as of such date to (y) Consolidated EBITDA of the Parent
and its Subsidiaries. For purposes of computing Total Leverage Ratio only, the
term “Debt” as used in clause (x) above means, without duplication, the
aggregate of all Debt of the type described in clauses (a), (b), (c), (d), (e),
(h) and (j) of the definition of “Debt” and Contingent Obligations (other than
Contingent Obligations relating to minimum purchase requirements under
agreements entered into in the ordinary course of business of the Parent and its
Subsidiaries) of the Parent and its Subsidiaries in respect of the foregoing. If
any such date of determination falls on a date that would be an Interest Payment
Date but such date is not a Business Day, the Total Leverage Ratio for such date
of determination shall be calculated as if the cash interest due on such
Interest Payment Date was actually paid on such date of determination (rather
than on the actual Interest Payment Date), so long as the cash interest is
actually paid on such actual Interest Payment Date. As used in the preceding
sentence, the term Interest Payment Date shall include any

 

3



--------------------------------------------------------------------------------

Interest Payment Date as defined herein, any date on which interest is due
pursuant to the Note Purchase Agreement and any Interest Payment Date as defined
in the New Third Lien Credit Agreement.

Section 1.2. Amendment to Section 5.02(r) of the Credit Agreement. Subsections
(i), (ii) (iii), (iv) and (vi) of Section 5.02(r) of the Credit Agreement are
hereby amended and restated in full by deleting such subsections in their
entirety and replacing them with the following:

“(i) Maximum Capital Expenditures. Make or commit to make, or allow any of its
Subsidiaries to make or commit to make, Capital Expenditures exceeding, in the
aggregate for each period set forth below:

 

Period

   Amount

For the calendar year ending December 31, 2005

   $ 34,545,000

For the calendar year ending December 31, 2006

   $ 51,349,000

For the calendar year ending December 31, 2007

   $ 53,094,000

For the calendar year ending December 31, 2008

   $ 49,135,000

For the two quarters ending June 30, 2009

   $ 23,984,000

Notwithstanding the amounts set forth in this Section 5.02(r)(i), the Obligors
may carry over to the next calendar year the lesser of (x) 50% of the prior
year’s unused Capital Expenditure amount set forth or determined in accordance
with the foregoing and (y) 20% of the prior year’s Capital Expenditure amount.
Any such carry over amounts shall carry over to the immediately succeeding year
and shall not be cumulative from year to year.

(ii) Senior Debt Ratio. Commencing on the last day of the fiscal quarter ending
September 30, 2005 and, measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Senior Debt Ratio shall not exceed
the following:

 

Period

   Ratio

September 30, 2005

   3.55

December 31, 2005

   3.79

March 31, 2006

   3.88

June 30, 2006

   4.26

September 30, 2006

   4.20

December 31, 2006

   3.91

March 31, 2007

   3.65

June 30, 2007

   3.54

September 30, 2007

   3.52

December 31, 2007

   3.50

March 31, 2008

   3.27

June 30, 2008

   3.07

September 30, 2008

   2.95

December 31, 2008

   2.85

March 31, 2009

   2.85

June 30, 2009

   2.85

 

4



--------------------------------------------------------------------------------

(iii) Total Leverage Ratio. Commencing on the last day of the fiscal quarter
ending September 30, 2005, and measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Total Leverage Ratio shall not exceed
the ratio set forth below opposite the applicable date:

 

Period

   Ratio

September 30, 2005

   5.84

December 31, 2005

   6.22

March 31, 2006

   6.36

June 30, 2006

   6.99

September 30, 2006

   6.90

December 31, 2006

   6.20

March 31, 2007

   5.89

June 30, 2007

   5.70

September 30, 2007

   5.38

December 31, 2007

   5.36

March 31, 2008

   5.01

June 30, 2008

   4.72

September 30, 2008

   4.52

December 31, 2008

   4.46

March 31, 2009

   4.40

June 30, 2009

   4.42

(iv) Interest Coverage Ratio. Commencing on the last day of the fiscal quarter
ending September 30, 2005, and measured on the last day of each fiscal quarter
thereafter until the Termination Date, the Interest Coverage Ratio shall not be
less than the ratio set forth below opposite the applicable date:

 

Period

   Ratio  

September 30, 2005

   2. 00

December 31, 2005

   1. 74

March 31, 2006

   1.43  

June 30, 2006

   1.2 5

September 30, 2006

   1.23  

December 31, 2006

   1.4 7

March 31, 2007

   1.42  

June 30, 2007

   1. 54

September 30, 2007

   1. 54

December 31, 2007

   1. 54

March 31, 2008

   1.6 5

June 30, 2008

   1. 75

September 30, 2008

   1.8 7

December 31, 2008

   1.92  

March 31, 2009

   1.9 1

June 30, 2009

   1.9 0”

 

5



--------------------------------------------------------------------------------

“(vi) Minimum Consolidated EBITDA. As of each date set forth below, permit
Consolidated EBITDA (as measured by the cumulative sum of Consolidated EBITDA
for the last twelve months preceding such date) to be less than:

 

Date

   Amount  

December 31, 2006

   $ 6 0,000,000

June 30, 2007

   $ 66,7 00,000

December 31, 2007

   $ 7 0,000,000

June 30, 2008

   $ 77, 000,000”

Section 1.3. Amendment to Section 5.02(b) of the Credit Agreement. The final
sentence in Section 5.02(b) of the Credit Agreement is hereby amended and
restated in full by deleting it in its entirety and replacing it with the
following:

“Notwithstanding any other provision under this Section 5.02(b), (A) the Parent
and Business Telecom, Inc. may once only incur the Debt and Contingent
Obligations contemplated by the agreement attached hereto as Exhibit J, and
(B) any Loan Party may Incur Debt owed to any other Loan Party. Notwithstanding
anything contained herein to the contrary, the Debt and Contingent Obligations
contemplated by the agreement attached hereto as Exhibit J shall constitute
Surviving Debt for all purposes of this Agreement.”

Section 1.4. Amendment to the Schedules of the Credit Agreement. The Credit
Agreement is hereby amended by supplementing the existing Schedules thereto
(collectively, the “Existing Schedules,” and individually, an “Existing
Schedule”) with the Schedules appended hereto as Exhibit B (collectively, the
“New Schedules,” and individually, a “New Schedule”). Subject to the terms and
provisions herein, references to a “Schedule” in any Loan Document dated as of
the Execution Date or later shall be a reference to a New Schedule, unless
otherwise specifically provided.

Section 1.5. Amendment to the Exhibits of the Credit Agreement. The Credit
Agreement is hereby amended by attaching the P&H Agreement thereto as Exhibit J.

 

  II. AMENDMENTS.

Subject to the terms and provisions herein, the provisions set forth in this
Article II shall become effective as of the Execution Date.

Section 2.1. Amendment to the Preamble of the Credit Agreement. The first
sentence of the preamble of the Credit Agreement is hereby amended by replacing
“Second Amended and Restated Credit Agreement, dated as of July 26, 2005 (this
“Agreement”)” with “Second Amended and Restated Agreement, dated as of July 26,
2005 (as amended as of March 7, 2007, and as it may thereafter be further
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”)”.

 

6



--------------------------------------------------------------------------------

Section 2.2. Amendments to Section 1.01 of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended by adding the following definition in the
appropriate place in alphabetical order:

“Amendment No. 1” means Amendment No. 1 to Second Amended and Restated Credit
Agreement, dated as of March 7, 2007, by and among the Parent, the Borrower, the
Subsidiary Guarantors party thereto, the Lenders party thereto and the Agent,
which Amendment No. 1 amends this Agreement.

 

  III. REPRESENTATIONS AND WARRANTIES.

Section 3.1. Representations and Warranties of the Loan Parties. To induce the
Agent and the Required Lenders to enter into this Amendment No. 1, each of the
Loan Parties represent and warrant, jointly and severally, to the Agent and the
Required Lenders as follows as of the Execution Date:

(a) This Amendment No. 1, the Credit Agreement as amended hereby, and the other
Loan Documents to which any Loan Party is a party have been duly authorized,
executed and delivered and constitute legal, valid and binding obligations of
each such Loan Party party thereto enforceable against each such Loan Party in
accordance with its terms.

(b) Neither the execution or delivery by each Loan Party of this Amendment
No. 1, nor performance by any of them of this Amendment No. 1 and the Credit
Agreement shall (i) contravene such Loan Party’s charter or bylaws, (ii) violate
any law, rule, regulation (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default under, any loan agreement, indenture,
mortgage, deed of trust, or material contract, lease or other instrument binding
on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) except for the Liens created under the Loan Documents, result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could be reasonably likely
to have a Material Adverse Effect.

(c) The representations and warranties contained in the Credit Agreement are
true, correct and complete in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
hereof as if made on the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct as of such earlier date, and except that references to a Schedule in
any such representation and warranty shall be deemed to be a reference to the
corresponding New Schedule.

(d) Prior to and after giving effect to this Amendment No. 1, no Default or
Event of Default has occurred or is continuing.

 

7



--------------------------------------------------------------------------------

(e) After giving effect to this Amendment No. 1, the Collateral Documents
continue to create a valid first priority security interest in the Collateral,
securing the payment of the Secured Obligations, and assuming that all filings
delivered to the Collateral Agent on or before the Closing Date have been duly
filed in accordance with the provisions of the Security Agreement and assuming
that all filings required as a result of the operation of Section 9-507(c) of
the UCC (as defined in the Security Agreement) have been duly filed, such first
priority security interest shall continue to be perfected. The Loan Parties are
the legal and beneficial owners of the Collateral free and clear of any Lien,
except for the Liens and security interests created or permitted under the Loan
Documents.

(f) After giving effect to this Amendment No. 1, the Guaranties in favor of the
Secured Parties, granted pursuant to the Loan Documents, shall continue to be
valid and enforceable against the respective Subsidiary Guarantors thereunder.

(g) Each Loan Party is and, after giving effect to the transactions contemplated
hereby, shall be Solvent. No transfer of Property is being made by the Parent or
any of its Subsidiaries, and no obligation is being incurred by the Parent or
any of its Subsidiaries in connection with the transactions contemplated by this
Amendment No. 1 or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of the Parent and its Subsidiaries.

 

  IV. CONDITIONS PRECEDENT.

Section 4.1. Conditions Precedent to Execution Date Amendments. The provisions
of Article II of this Amendment No. 1 shall not become effective unless all of
the following conditions precedent shall have been satisfied or waived before
the Execution Date, or such earlier time specifically provided:

(a) Amendment No. 1; Consent and Authorization. On or prior to the Execution
Date, the Agent shall have received by hand, courier, mail, email or facsimile
transmission (i) duly executed counterparts to this Amendment No. 1 which, when
taken together, bear the authorized signatures of the Parent, the Borrower and
the Subsidiary Guarantors, and (ii) duly executed consents and/or authorizations
from the Required Lenders consenting to the matters set forth herein.

(b) Representations and Warranties; Performance; No Default. The representations
and warranties of the Loan Parties contained in this Amendment No. 1 and the
Credit Agreement as in effect before the effectiveness of this Amendment No. 1
shall be true and correct as of the Execution Date (except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they were true and correct as of such earlier date, and except that
references to a Schedule in any such representation and warranty shall be deemed
to be a reference to the corresponding New Schedule); the representations and
warranties of the Loan Parties contained in the other Loan Documents shall be
true and correct as of the Execution Date (except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct as of such earlier date, and except that
references to a Schedule in any such representation and warranty shall be deemed
to be a reference to the corresponding New Schedule); the Parent, the Borrower
and the Subsidiary

 

8



--------------------------------------------------------------------------------

Guarantors shall have performed all covenants and agreements and satisfied all
of the conditions on their part to be performed or satisfied under this
Amendment No. 1 and under the Loan Documents at or prior to the Execution Date;
and no Default or Event of Default under any Loan Document shall have occurred
and be continuing.

All documents mentioned in this Article IV or elsewhere in this Amendment No. 1
shall be deemed to be in compliance with the provisions hereof only if they are
in form and substance satisfactory to counsel for the Agent.

 

  V. NO PREJUDICE OR WAIVER; REAFFIRMATION.

Section 5.1. No Prejudice or Waiver. The terms of this Amendment No. 1 shall not
operate as a waiver by the Agent or the Lenders of, or otherwise prejudice the
Agent’s or the Lenders’ rights, remedies or powers under the Loan Documents or
under any applicable law. No terms or provisions of any Loan Document, except
insofar as this Amendment No. 1 amends the Credit Agreement, are waived,
modified or changed by this Amendment No. 1, and the terms and provisions of the
Loan Documents shall continue in full force and effect

Section 5.2. Acknowledgements and Reaffirmations.

(a) On and after the Execution Date, each reference in the Loan Documents to the
“Second Amended and Restated Credit Agreement” shall be deemed to be a reference
to the Second Amended and Restated Credit Agreement as amended by this Amendment
No. 1.

(b) Each Loan Party hereby acknowledges and reaffirms all of its obligations and
duties under the Loan Documents as to all of the Notes.

(c) Each Loan Party hereby acknowledges and reaffirms that the Collateral Agent
has and shall continue to have valid, secured, Liens in the Collateral, as set
forth in the Loan Documents as to all of the Notes.

(d) Each Loan Party hereby acknowledges and reaffirms all of its obligations and
duties under Article VII of the Credit Agreement.

 

  VI. MISCELLANEOUS.

Section 6.1. Governing Law. This Amendment No. 1 shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

Section 6.2. Counterparts. This Amendment No. 1 may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Agent.

 

9



--------------------------------------------------------------------------------

Section 6.3. Headings Descriptive. The headings of the several sections and
subsections of this Amendment No. 1 are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Amendment No. 1.

Section 6.4. Waivers and Consents. Neither this Amendment No. 1 nor any term
hereof may be changed, waived, discharged or terminated orally, or by any action
or inaction, but only by an instrument in writing signed in accordance with the
amendment and waiver provisions set forth in the Credit Agreement.

Section 6.5. Survival. All warranties, representations, certifications and
covenants made by or on behalf of the Parent, the Borrower and/or the Subsidiary
Guarantors herein or in any of the other Loan Documents or in any certificate or
other instrument delivered pursuant hereto or pursuant to any other Loan
Document shall be considered to have been relied upon by the Agent and the
Lenders and shall survive the execution hereof and of the other Loan Documents,
regardless of any investigation made by or on behalf of the Agent or the
Lenders. All statements in any such certificate or other instrument shall
constitute representations and warranties of the Borrower and/or such Subsidiary
Guarantors hereunder.

Section 6.6. Loan Documents. This Amendment No. 1 and all other documents
executed in favor of the Agent and/or the Lenders in connection herewith shall
be deemed to be Loan Documents for all purposes under the Credit Agreement.

Section. 6.7. Further Assurances. Each party hereto agrees that, from time to
time upon the written request of any other party hereto, such party will execute
and deliver such further documents and do such other acts and things as such
other party may reasonably request in order fully to effectuate the purposes of
this Amendment No. 1.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

GENERAL ELECTRIC CAPITAL CORPORATION       as Administrative Agent and
Collateral Agent /s/ Julia R. Meade Name: Julia R. Meade Title: Duly Authorized
Signatory



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,       as Lender /s/ Jonathan M. Barnes Name: Jonathan M.
Barnes Title: Vice President

 



--------------------------------------------------------------------------------

 

BANC OF AMERICA STRATEGIC       SOLUTIONS, INC.       as Lender /s/ John W.
Woodiel, III Name: John W. Woodiel, III Title: Senior Vice President

 



--------------------------------------------------------------------------------

 

BEAR STEARNS INVESTMENT PRODUCTS,       INC.       as Lender /s/ Jonathan Weiss
Name: Jonathan Weiss Title: Authorized Signatory



--------------------------------------------------------------------------------

 

 

GEER MOUNTAIN FINANCING LTD.       as Lender

By:   Ore Hill Partners LLC

         Its: Attorney-in-Fact

/s/ Claude A. Baum Name: Claude A. Baum

Title:  General Counsel

           Ore Hill Partners LLC



--------------------------------------------------------------------------------

.JEFFERIES BUCKEYE MASTER FUND, LTD.       as Lender, by JEFFERIES ASSET
MANAGEMENT, LLC, Its      Investment Adviser         By, /s/ Bradford L. Klein
Name: Bradford L. Klein Title: Co-President

 



--------------------------------------------------------------------------------

 

TENNENBAUM OPPORTUNITIES FUND V,     LLC SPECIAL VALUE OPPORTUNITIES FUND,
    LLC SPECIAL VALUE EXPANSION FUND, LLC      Investment Adviser     as Lender
Each of the above by: /s/ Michael Leitner Name: Michael Leitner Title: Partner



--------------------------------------------------------------------------------

INTERSTATE FIBERNET INC., as Borrower   By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer   ITC^DELTACOM,
INC., as Parent   By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer  

DELTACOM, INC. (formerly known as

ITC^DeltaCom Communications, Inc.), as Guarantor

  By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer   DELTACOM
INFORMATION SYSTEMS, INC., as Guarantor   By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer  



--------------------------------------------------------------------------------

BTI TELECOM CORP., as Guarantor     By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer   BUSINESS TELECOM,
INC., as Guarantor   By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer   BUSINESS TELECOM
OF VIRGINIA, INC., as Guarantor   By:  

/s/ Richard E. Fish

  Name:   Richard E. Fish   Title:   Chief Financial Officer  